Wright, J.,
concurring. I concur for the reason stated in the per euriam opinion that “R.C. 119.06 provides that ‘* * * [n]o adjudication order shall be valid unless an opportunity for a hearing is afforded in accordance with sections 119.01 to 119.13 of the Revised Code. * * *’ Thus, if the letter of June 11 is considered an adjudication and an appealable order, it is invalid because it was made without a prior hearing.”
Since the action by the Department of Industrial Relations was a nullity with no force and effect, there is nothing before the common pleas court to adjudicate.